DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the Amendment filed on April 6, 2021 (“the Response”).  Claims 1 and 14-16 are Currently amended; claims 5, 6, 19, and 20 are Previously presented; claims 2, 3, 7-12, 17, and 21 are Original; and claims 4, 13, and 18 are Canceled. Claim 1-3, 5-12, 14-17, and 19-21  currently pending and have been examined.

Response to Amendments
Applicant’s amendments to claims 1 and 14-16 have been noted by the Examiner. These amendments are sufficient to overcome the claim rejections under 35 U.S.C. 103 set forth in the prior office action due to the newly recited sensor. Therefore, the rejections are withdrawn by the Examiner. However, upon further consideration, new grounds of rejection are made under 35 U.S.C. 112, and new grounds of rejection are made under 35 U.S.C. 103 in view of Haffner and Melvin. As the amendments FINAL.

Claim Rejections - 35 USC § 112
Claims 1-3, 5-12, 14-17, and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 16 recite the limitation "said pressure sensor.” There is insufficient antecedent basis for this limitation in each claim. For examination purposes, Examiner assumes it reads, “said at least one sensor.”
Claims 2, 3, 5-12, 14, 17, and 19-21 are also rejected for their incorporation of the above through their respective dependencies of claims 1 and 16.
Claim 15 recites the limitation "said recess" in l. 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner assumes that line 2 reads, “a skull having a recess.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Foundations and Elements of the NHTSA THOR Alpha ATD Design,” Haffner et al., National Highway Traffic Safety Administration, 2001, pp. 1-12 as evidenced by U.S. Patent No. 7,251,131, Shah et al. (“Shah”).
Regarding claim 1 (Currently amended), Haffner teaches an anthropomorphic test device (Test Device for Human Occupant Restraint, p. 3) for vehicle occupant safety testing (crash test tool for increasing safety of vehicle occupants, p. 10) that includes a head assembly for a crash test dummy (head/face assembly, FIG. 8, p. 3) comprising: a skull (head casting, FIG. 7, p. 3) having a recess (recess in head casting accommodates the blue CONFOR® foam layer, FIG. 8, p. 3); a head skin disposed over said skull (head skin and face skin disposed over head casting, FIGS. 7, 8, p. 3); a facial insert received in said recess and disposed between said skull and said head skin (blue CONFOR® foam layer is an insert received in the recess of the head casting, FIG. 8, that is disposed between the head casting (i.e., “skull”) and the face skin, FIG. 8, p. 3) and having a plurality of defined cell structures (blue CONFOR® foam is an open-cell urethane foam as evidenced by U.S. Patent No. to achieve a repeatable biomechanical response (face incorporates a reusable facial response element, p. 3; Shah provides evidence that blue CONFOR® foam returns to its original shape after an impact, Shah at col. 11, ll. 43-47, i.e., repeatable biomechanical response as the impact deformation is temporary) that provides for evaluation of potential head injuries during vehicle crash testing (injury patterns and priorities shifting due to new restraint technologies and new injury assessment formulations emerging based on newly available anthropomorphic and biomechanical response data, p. 1; the purpose of the THOR is to evaluate possible injuries during vehicle crash testing, including head injuries); and at least one sensor (face load cell, FIG. 8, p. 3; five load cells, i.e., “force sensors,” included in the face to measure time histories of facial loads, FIGS. 7, 8, p. 3) disposed within said recess between said skull and said facial insert (five load cells disposed within recess between skull and blue CONFOR® foam, FIG. 8, p. 3) with said facial insert engaging said at least one sensor (blue CONFOR® foam engages five load cells, FIG. 8) to measure a force applied to said facial insert for evaluation during vehicle crash testing (five load cells included in the face to measure time histories of facial loads, p. 3, i.e., measures force applied to the facial insert (i.e., blue CONFOR® foam) for evaluation during vehicle crash testing), wherein said facial insert comprises a rear surface for engagement with [said at least one] sensor (blue CONFOR® foam has rear surface (right-hand side in FIG. 8) that engages with the five load cells, FIG. 8). 
wherein said facial insert comprises a solid material (facial insert comprises blue CONFOR® foam, FIG. 8; Shah provides evidence that blue CONFOR® foam is a solid material: blue CONFOR® foam is an open-cell urethane foam, col. 11, ll. 48-53, which is a solid material). 
Regarding claim 3 (Original), Haffner inherently teaches wherein said solid material is a durable material (blue CONFOR® foam is a durable material: open-cell urethane foam, Shah at col. 11, ll. 48-53, that returns to its original shape after an impact, Shah at col. 11, ll. 43-47)
Claim 4 (Canceled).
Regarding claim 11 (Original), Haffner further teaches wherein said head skin is disposed on an exterior surface of said skull and said facial insert (head skin and face skin disposed on exterior surface of skull and blue CONFOR® foam, FIGS. 7, 8, p. 3).
Regarding claim 16 (Original), Haffner teaches a crash test dummy (test device for human occupant restraint (THOR), FIG. 18, p. 6) comprising: a head assembly (FIGS. 7, 8, p. 3); a body operatively attached to said head assembly (FIG. 18, p. 6); and said head assembly including a skull having a recess, a head skin disposed over said skull, a facial insert disposed between said skull and said head skin and being made of a solid material, and at least one sensor disposed within said recess between said skull and said facial insert with said facial insert engaging said at least one sensor to measure a force applied to said facial insert for evaluation during vehicle crash testing, said facial insert having a plurality of defined cell structures to achieve a repeatable biomechanical response that provides for evaluation of potential head injuries during vehicle crash testing, wherein said facial insert comprises a rear surface for engagement with said [at least one] sensor (see prior-art rejections of claim 1 and 2).
Regarding claim 17 (Original), see prior art rejection of claim 3.
Claim 18 (Canceled).

Claim Rejections - 35 USC § 103
Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (as evidenced by Shah) as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2019/0145740, Czerski et al. (“Czerski”).
Regarding claim 5 (Previously presented), Haffner may not explicitly teach wherein said cell structures are hexagonal in shape. However, Czerski teaches an impact absorbing cellular structure (Title; e.g., FIG. 29A), the cells of which can have any of a number of shapes and sizes depending on the desired properties, including hexagonal (e.g., FIG. 30A; when compressive force is released from the hexagonal structure, it deforms back to its original unstressed condition to quickly “snap back,” ready for the next compressive force, ¶203; one or more array elements can comprise non-symmetrical open and/or closed polygonal structures, including polygonal structures of differing shapes and/or sizes in a single impact-absorbing array, ¶208; e.g., hexagonal, square, combination thereof, FIG. 29A; oval, triangular, square, pentagonal, hexagonal, heptagonal, octagonal and/or any other shape, including shapes that mimic or approximate the shape of the polygonal element, FIG. 31A, ¶211; 
Regarding claims 6 (Previously presented), 7 (Original), and 8 (Original), Czerski further teaches wherein said cell structures are generally pentagonal in shape; wherein said cell structures are round shape, square shape, or a combination of the round and square shapes; AND wherein said cell structures are of different sizes or a combination of different sizes (see prior-art rejection of claim 5). It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the impact-absorbing material of Czerski (e.g., pentagonal cells, round cells 
Regarding claims 9 and 10 (Original), Czerski further teaches wherein said cell structures include at least a plurality of first cells each having a first cross-sectional area and a plurality of second cells different from said first cells and each having a second cross-sectional area; AND wherein said first cross-sectional area is greater than said second cross-sectional area (plurality of first hexagonal cells with a given cross-sectional area and plurality of second square cells with a smaller cross-sectional area, FIG. 29A; ¶208). It would have been obvious to one of ordinary skill in the art before the effective filing date to include sets of cells with differing cross-sectional areas in order to yield the predictable results of imparting certain impact loading properties as desired.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (as evidenced by Shah) as applied to claims 1 and 11 respectively above, and further in view of "A Biomechanical Face for the Hybrid III Dummy," Melvin et al., SAE Technical Paper 952715, 1995, pp. 139-151 (“Melvin”).
Regarding claim 12 (Original), Haffner may not explicitly teach wherein said head skin comprises a polymeric material. However, Melvin teaches a modified Hybrid III crash-test dummy skull assembly with this feature (solid vinyl head skin covers the aluminum skull, p. 149; vinyl is a polymeric material). It would have been obvious to one of ordinary skill in the art before the effective filing date to use any 
Claim 13 (Canceled).
Regarding claim 14 (Currently amended), Haffner may not explicitly teach wherein said skull comprises a metal material. However, Melvin teaches a modified Hybrid III crash-test dummy skull assembly with this feature (aluminum skull casting, p. 149). It would have been obvious to one of ordinary skill in the art before the effective filing date to use any known crash-test dummy skull material (e.g., the aluminum skull of Melvin) for the head casting (i.e., “skull”) of Haffner as a matter of design choice by simple substitution.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haffner (as evidenced by Shah) in view of Czerski and Melvin.
Regarding claim 15 (Currently amended), Haffner teaches a head assembly for a crash test dummy comprising: a skull [having a recess]; a head skin comprising a material disposed over said skull; a facial insert comprising a solid material and disposed within said recess between said skull and said head skin and having a plurality of defined cell structures to achieve a repeatable biomechanical response that provides for evaluation of potential head injuries during vehicle crash testing; and at least one sensor disposed within said recess between said skull and said facial insert with said facial insert engaging said at least one sensor to measure a force applied to said facial insert for evaluation during vehicle crash testing, wherein said facial insert comprises a rear surface for engagement with [said at least one] sensor (see prior-art rejections of claims 1 and 2).
Haffner may not explicitly teach the cell structures of the facial insert having a shape selected from at least one of a hexagonal, pentagonal, round, and square shape. However, see prior-art rejections of claims 5-7. 
Haffner may not explicitly teach that the head skin comprises a polymeric material. However, see prior-art rejection of claim 12.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haffner (as evidenced by Shah) as applied to claim 16 above, and further in view of Czerski.
Regarding claim 19 (Previously presented), Haffner may not explicitly teach wherein said cell structures are hexagonal in shape. However, see prior-art rejection of claim 5. 
Regarding claims 20 (Previously presented) and 21 (Original), Haffner may not explicitly teach wherein said cell structures include at least a plurality of first cells each having a first cross-sectional area and a plurality of second cells different from said first cells and each having a second cross-sectional area; AND wherein said first cross-sectional area is greater than said second cross-sectional area. However, see prior-art rejections of claims 9 and 10.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-12, 14-17, and 19-21 have been considered but are moot because the new ground of rejection set forth above does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L KORB whose telephone number is (313)446-4918.  The examiner can normally be reached on M-F, 10AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.K./
Examiner, Art Unit 3715
/JERRY-DARYL FLETCHER/Primary Examiner, Art Unit 3715